IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-21219
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR PERALES-VILLANUEVA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-411-1
                      --------------------
                         August 2, 2002

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Victor Perales Villanueva argues that the district court

should have suppressed his prior deportation from the United

States to Mexico because he was denied due process during the

deportation proceeding.   He argues that therefore his deportation

should not have been considered as a proved element of the

offense of illegal reentry.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21219
                                -2-

     Perales concedes that this argument is foreclosed by the

court’s decision in United States v. Benitez-Villafuerte, 186
F.3d 651 (5th Cir. 1999), cert. denied, 528 U.S. 1097 (2000), but

he has raised the issue to preserve it for Supreme Court review.

Perales has not argued that he suffered actual prejudice as a

result of the administrative deportation proceeding.   Therefore,

the district court did not err in denying the motion to suppress

the deportation.   Benitez-Villafuerte, 186 F.3d at 657-58.

     Perales also argues that the district court plainly erred in

impermissibly delegating to the Probation Office the court’s

authority to set the amount and timing of payments of the cost of

a drug and alcohol detection and treatment program, which the

district court required as a special condition of Perales’

supervised release.   The district court did not delegate to the

Probation Office the amount and timing of Perales’ cost payments.

The district court directed the Probation Office to determine

Perales’ ability to pay the cost of treatment.   The court has

determined that the delegation of that factfinding task is not an

unlawful delegation of authority by the district court.   See

United States v. Warden, 291 F.3d 363 (5th Cir. May 14, 2002, No.

01-40061) 2002 WL 977273 at *3.   The district court did not

plainly err in imposing the cost-payment special condition of

supervised release.

     AFFIRMED.